UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34386 CHINA PRINTING & PACKAGING, INC. (Exact name of small business issuer as specified in its charter) Nevada 35-2298521 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Xiangdong Road, Shangsong Village Baoji City, Fufeng County Shaanxi Province, The People’s Republic of China 722205 (Address of Principal Executive Offices)(Zip Code) 011– 86 – 090-7547-1054 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer.o Non-accelerated filer.o(Do not check if a smaller reporting company) Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.□Yes□ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of each of the issuer’s classes of common stock as of August 17, 2012 was 51,002,502. 1 Table Of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements. Consolidated Balance Sheets (unaudited and audited) F-3 Consolidated Statements of Income and Comprehensive(Loss) Income (unaudited) F-4 Consolidated Statements of Cash Flows (unaudited) F-5 Consolidated Statements of Stockholders’ Equity (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4. Controls and Procedures. 8 PART II Item 1. Legal Proceedings. 9 Item 1A. Risk Factors. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Mine Safety Disclosures. 9 Item 5. Other Information. 9 Item 6. Exhibits. 9 SIGNATURES 10 2 Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CHINA PRINTING & PACKAGING, INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2012 F-1 Table Of Contents TABLE OF CONTENTS Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive (Loss) Income F-4 Consolidated Statements of Cash Flows F-5 Consolidated Statements of Stockholders’Equity F-6 Notes to Consolidated Financial Statements F-7 F-2 Table Of Contents CHINA PRINTING & PACKAGING, INC. CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2011 June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance (note 3) Other receivable Advances to suppliers (note 4) Prepaid expenses and deposit paid Inventories (note 4) Deferred income tax asset (note 8) - Total Current Assets Property and equipment, net (note 5) Intangible assets, net (note 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable (note 4) $ $ Accrued expenses and other payables Income tax payable Due to related parties (note 7) Due to shareholder (note 7) - Total Current Liabilities Total Liabilities $ $ Stockholders' Equity Common stock, $0.001 per value, 75,000,000 share authorized, 51,002,502 shares issued and outstanding at June 30, 2012 and December 31, 2011 (note 9) $ $ Additional paid in capital Statutory reserve (note 10) Accumulated other comprehensive income Accumulated retained earnings Total Stockholder's Equity $ $ Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these consolidated financial statements F-3 Table Of Contents CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, Sales $ Cost of sales Gross profit Selling, general and administrative expense Research and development expense - - (Loss) Income from operations ) Interest income (expense) ) ) Other income (expense) ) Total other income (Expense) ) ) (Loss) Income before income taxes ) Income tax recovery (expense) (note 8) Net (loss) income $ ) $ Foreign currency translation adjustment Comprehensive (loss)income $ ) $ $ $ Net income per common share (Loss) Earnings per share - basic and diluted $ ) $ $ $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements F-4 Table Of Contents CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Provision for doubtful accounts (written back) ) ) Amortization of intangible assets (Increase) decrease in current assets Accounts receivables ) Advances to suppliers ) Prepaid expenses and other receivables Inventories ) Deferred income tax asset ) - Increase (decrease) in current liabilities Accounts payable ) Accrued expenses and other payables ) ) Customer deposits - - Income tax liabilities Due to related parties ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant and equipment - ) Net cash (used in) investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank loan - ) Proceed from bank loan - Advance from a director ) - Advance from a shareholder - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the three months for: Income tax payments $ $ Interest payments $ - $ The accompanying notes are an integral part of these consolidated financial statements F-5 Table Of Contents CHINA PRINTING & PACKAGING, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Description Common Share Amount Additional Paid-in Capital Accumulated Other Comprehensive Income Statutory Reserves Retained Earnings Total Stock-holders' Equity Balance, December 31, 2010 $ Foreign currency translation adjustments - Transfer to statutory reserves - ) - Income for the year - Balance, December 31, 2011 Foreign currency translation adjustments - Income for the six months - Balance, June 30, 2012 $ The accompanying notes are an integral part of these consolidated financial statements F-6 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 1 - ORGANIZATION China Printing & Packaging, Inc. (“CHPI” or the “Company”) China Printing & Packaging, Inc., formerly known as USA Therapy, Inc., was incorporated on May 3, 2007 in the State of Nevada.Prior to the acquisition of Asia Packaging & Printing, Inc. (“APPI”) on August 6, 2010, the Company was a non-operating public shell.Subsequent to the acquisition of APPI, the Company, through Fufeng Jinqiu Printing & Packaging Co., Ltd., a 100% controlled variable interest entity (“VIE”) is engaged in the business of manufacturing and marketing of paper products for the Chinese marketplace.The Company changed its name to China Printing & Packaging Inc. on November 22, 2010. Pursuant to a Share Exchange Agreement dated August 6, 2010, the Company acquired 100% of the issued and outstanding capital stock and ownership interest of APPI, in exchange for 50,000,000 (note 9) newly-issued shares of the Company’s common stock, and the original controlling shareholders of the Company cancelled an aggregate of 50,000,000 old shares of the company’s common stock. Pursuant to Securities and Exchange Commission (“SEC”) rules, the merger or acquisition of a private operating company into a non-operating public shell with nominal net assets is considered as capital transaction, rather than a business combination.Accordingly, for accounting purposes, the transaction was treated as a reverse acquisition and recapitalization, and pro-forma information is not presented. Asia Packaging & Printing, Inc. (“APPI”) Asia Packaging & Printing, Inc., incorporated in the State of Maryland on August 19, 2009 is a wholly owned subsidiary of the Company.APPI, through a series of contractual agreements, exercises 100% control of Fufeng, our operating entity in the People’s Republic of China (“PRC”). Baoji Jinqiu Printing & Packaging Co., Ltd. (“Baoji”) Baoji Jinqiu Printing & Packaging Co., Ltd. was originally formed as a joint venture company in the PRC on April 22, 2010, whereas APPI and Fufeng held 32% and 68% of equity interest respectively.On July 11, 2011, Baoji was transformed into a wholly owned foreign enterprise under the laws of the PRC, when APPI acquired Fufeng’s 68% equity interest in Baoji.Since then, Baoji became a wholly owned subsidiary of the Company. Fufeng Jinqiu Printing & Packaging Co., Ltd. (“Fufeng”) Fufeng Jinqiu Printing & Packaging Co., Ltd. is a corporation formed under the laws of the PRC on August 19, 2003.In April, 2010, APPI, Baoji, Fufeng and the shareholders of Fufeng entered into a series of contractual agreements (the “Agreements”) including Agreements on Entrustment for Operation and Management, Exclusive Option Agreements, Shareholders’ Voting Proxy Agreement and Shares Pledge Agreement., whereby providing APPI with 100% controlling interest in Fufeng.Fufeng is a 100% controlled VIE of the Company. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, and are expressed in United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries and VIE for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation. F-7 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Foreign Currencies Translation The Company’s reporting currency is the U.S. dollar.The Company’s operation is in China, and uses Chinese Yuan Renminbi (“CNY”) as its functional currency.The financial statements of the subsidiaries and controlled VIE are translated into U.S. Dollars (“USD”) in accordance with ASC 830, “Foreign Currency Matters”.All assets and liabilities were translated at the current exchange rate, stockholders’ equity was translated at the historical rates and income statement items were translated at the average exchange rate for the period.The resulting translation adjustments are reported under other comprehensive income in accordance ASC 220, “Comprehensive Income”.Foreign exchange transaction gains and losses are reflected in the income statement. In accordance ASC 230, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. As of June 30, 2012 and December 31, 2011, cash and cash equivalents were mainly denominated in CNY and were placed with banks in the PRC.These cash and cash equivalents may not be freely convertible into foreign currencies and the remittance of these funds out of the PRC may be subjected to exchange control restrictions imposed by the PRC government. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded based on the Company’s historical collection trend.Allowances for doubtful accounts as of June 30, 2012 and December 31, 2011 were $nil and $127,835 respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower. Property, Plant & Equipment Property, plant and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property, plant and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property, plant and equipment is provided using the straight-line method for substantially all assets with estimated lives of: F-8 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Buildings 30 years Machinery 10 years Vehicles 8 years Office equipment 5 years Others 5 years Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit.Management evaluates the recoverability of intangible assets periodically and takes into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists.At June 30, 2012 and December 31, 2011, the Company has intangible assets in the nature of land use right. No impairments of intangible assets have been identified during the current period presented.Land use right is subject to amortization with estimated lives as follows: Land use right50 years (expiring in 2060) Land in PRC China is not freely transferable.However the right to use land could be transferred by the local Government to users.The Company acquired the land use right for its factory premises from the former owner of the same land use right at the end of 2010. Long-Lived Assets The Company accounts for long-lived assets in accordance with ASC 360, “Property, Plant, and Equipment”.The Company periodically evaluates the carrying value of long-lived assets to be held and used, impairment losses are to be recorded on long-lived assets used in operations, when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets.Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of June 30, 2012 and December 31, 2011, there were no significant impairments of its long-lived assets. Value Added Tax Payable The Company is subject to a value added tax (“VAT”) rate of 17% on product sales by the PRC.VAT payable is computed net of VAT paid on purchases for all sales in the PRC.The amount of sales and cost of sales reported in these consolidated financial statements do not include VAT. Fair Value of Financial Instruments The Financial Instrument Topic of the Codification requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the consolidated balance sheets for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. F-9 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Deferred Income Taxes The Company adopted ASC 740 which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company also adopted the provisions codified in ASC 740 to account for uncertainties in income taxes. When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. It is the Company’s intention to permanently reinvest earnings from activity with China. And thereby indefinitely postpone repatriation of these funds to the US. Accordingly, no domestic deferred income tax provision has been made for US income tax which could result from paying dividend to the Company. Revenue Recognition The Company’s revenue recognition policies are in compliance with FASB ASC Topic 605. Sales revenue is recognized at the completion of delivery to customers when a formal arrangement exists, the price is fixed or determinable, no other significant obligations of the Company exist and collectability is reasonably assured at the date of completion of delivery. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising and are included in Selling, general and administrative expense. The Company expenses all advertising costs as incurred.The Company did not incur any advertising expense for the three and six months ended June 30, 2012 and 2011. Shipping and handling costs Shipping and handling costs consist primarily of transportation charges for delivery of goods to customers and are included in selling, general and administrative expenses.The Company expenses all shipping costs when they are incurred.For the three months ended June 30, 2012 and 2011, the Company incurred transportation charges of $16,015 and $22,562 respectively.For the six months ended June 30, 2012 and 2011, the Company incurred transportation charges of $29,168 and $37,451 respectively. Research and Development The Company accounts for research and development costs in accordance with ASC 730-10, all research and development costs must be charged to expense as incurred.Accordingly, internal research and development costs are expensed as incurred.Third-party research and development costs are expensed when the contracted work has been performed or as milestone results have been achieved as defined under the applicable agreement.Company-sponsored research and development costs related to both present and future products are expensed in the period incurred. Comprehensive Income The Company has adopted FASB ASC 220, “Comprehensive Income”, which establishes standards for reporting and display of comprehensive income (loss), its components and accumulated balances. Components of comprehensive income included net income and foreign currency translation adjustments. F-10 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basic and Diluted Earnings per Share Earnings per share are calculated in accordance with FASB ASC Topic 260, “Earnings per Share”.Basic earnings per share are based upon the weighted average number of common shares outstanding.Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or un-asserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or un-asserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed.There were no contingencies as of June 30, 2012 and December 31, 2011. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and advances to suppliers arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has been developing a diversified customer base located in China even though at present, there is a high concentration on a few customers as more fully explained in note 12 hereof. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Segment Reporting ASC 280, “Segment Reporting”, requires use of the management approach model for segment reporting.The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. For the three months ended June 30, 2012 and 2011, the Company operates in only one reportable segment. Reclassification Certain items have been reclassified in the accompanying consolidated financial statements and notes for prior periods to be comparable with the classification as at, and for the three and six months ended June 30, 2012. The reclassifications had no effect on previously reported net income. F-11 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements On July 27, 2012, the FASB issued ASU2012-02, Intangibles-Goodwill and Other (Topic 350) – Testing Indefinite-Lived Intangible Assets for Impairment.The ASU provides entities with an option to first assess qualitative factors to determine whether events or circumstances indicate that it is more likely than not that the indefinite-lived intangible asset is impaired.If an entity concludes that it is more than 50% likely that an indefinite-lived intangible asset is not impaired, no further analysis is required.However, if an entity concludes otherwise, it would be required to determine the fair value of the indefinite-lived intangible assets to measure the amount of actual impairment, if any, as currently required under US GAAP.The ASU is effective for annual and interim impairment test performed for fiscal years beginning after September 15, 2012.Early adoption is permitted.The adoption of this pronouncement will not have a material impact on the Company’s consolidated financial statements. As of June 30, 2012, there is no other recently issued accounting standards not yet adopted that would have a material effect on the Company’s consolidated financial statements. Note 3 – ACCOUNTS RECEIVABLE, NET OF ALLOWANCE FOR DOUBTFUL ACCOUNTS On June 30, 2012 and December 31, 2011, accounts receivables were as follows: 6/30/2012 12/31/2011 Accounts receivables $ Allowance for doubtful accounts - ) Accounts receivables, net of allowance for doubtful accounts $ $ For the three months ended June 30, 2012 and 2011, the Company recorded bad debt expense recovery of $nil and $15,672.For the six months ended June 30, 2012 and 2011, the Company recorded bad debt expense recovery of $129,780 and $7,570. Note 4 - INVENTORIES As of June 30, 2012 and December 31, 2011, inventories consist of the following: 6/30/2012 12/31/2011 Raw materials $ $ Work-in-progress - Finished goods Total $ $ Since the year 2010, the Company has changed its raw materials procurement policy.Instead of stock high volume inventory of raw materials at the Company’s warehouse, the Company orders raw materials on a just in time production basis by placing advances to suppliers.This policy has been in place with no change up to now.As a result, at June 30, 2012, advances to suppliers, inventories and accounts payable were respectively stated at $356,481 (12/31/2011: $448,219), $213,838 (12/31//2011: $183,626) and $224,601 (12/31/2011: 112,673). F-12 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 5 – PROPERTY, PLANT & EQUIPMENT As of June 30, 2012 and December 31, 2011, property, plant & equipment consist of the following: 6/30/2012 12/31/2011 Buildings $ $ Machinery Vehicles Office equipment Others Total Accumulated depreciation ) ) Total $ $ Depreciation expense for the three months ended June 30, 2012 and 2011 was $37,687 and $36,471, respectively. Depreciation expense for the six months ended June 30, 2012 and 2011 was $75,396 and $72,007, respectively. Note 6 – INTANGIBLE ASSETS The components of finite-lived intangible assets are as follows: 6/30/2012 12/31/2011 Land use right $ $ Accumulated amortization ) ) Land use right, net $ $ Amortization expense for the three months ended June 30, 2012 and 2011 was $9,645 and $9,423, respectively.Amortization expense for the six months ended June 30, 2012 and 2011 was $19,290 and $18,622, respectively. The estimated future annual amortization expenses related to land use right as of June 30, 2012 are as follows: $ Thereafter F-13 Table Of Contents CHINA PRINTING & PACKAGING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) Note 7 - RELATED PARTY TRANSACTIONS As at June 30, 2012 and December 31, 2011, the Company has payables due to directors of the Company in the amount of $5,553 and $63,020, respectively for expenses incurred on behalf of the Company in the course of normal operations. For the three months ended June 30, 2012 and 2011, the Company paid and accrued fees to a director of the Company totaling $6,000.For the six months ended June 30, 2012 and 2011, the Company paid and accrued fees to a director of the Company totaling $12,000.As at June 30, 2012 and December 31, 2011, the Company has outstanding director fees payable of $ 16,000 and $14,000. On February 16, 2012, the Company obtained a loan in the amount of $1,130,100 from a corporation controlled by a shareholder who owns more than 10% of the Company’s outstanding stock.The loan is non-interest bearing and is due on June 15, 2012.The loan was repaid in August, 2012. Note 8 - INCOME TAXES The Company’s income before income taxes comprised of the following: Three months ended June 30, Six months ended June 30, Income (Loss) before income taxes: USA $ ) $ ) $ ) $ ) PRC ) Total income before income taxes from all tax jurisdiction $ ) $ $ $ The Company operates mainly in PRC and virtually no activities in USA. The Company has determined that it has no assessable income (loss) in the USA.Provision for income taxes for the Company’s operation in the PRC for the three and six months ended June 30, 2012 and 2011is reconciled as follows: Three months ended June 30, Six months ended June 30, Income (loss) before taxes from PRC operations $ ) $ $ $ Statutory tax rate 25
